DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.


Status of Claims
Claims 1-18, 21, and 22 are pending in this application.
Claims 2, 5, 6, 8, and 10-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.

Claims 1, 3, 4, 7, 9, 21, and 22 are examined.


Withdrawn Rejections
The rejection of claims 1, 3, 4, 7, 9, 21, and 22 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to claims 1 and 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 3, 4, 7, 9, 21, and 22 under 35 U.S.C. 103 as being unpatentable over Easterling in view of Twidwell is modified as follows, as necessitated by Applicant’s amendment filed 31 January 2022:
Claims 1, 3, 4, 7, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Easterling (US 2005/0176782) in view of Twidwell et al. (“Twidwell”, US 2013/0209545) and Wise (US 2015/0150863).
Regarding claims 1, 4, 7, 9, 21, and 22, Easterling teaches a medicament and associated treatment involving the use of such medicament for the treatment of vulvodynia (e.g., abstract).  The preferred embodiment of the medicament is gel suspension, which has demonstrated relief from the symptoms of vulvodynia in as little as ten days of treatment (e.g., paragraph [0014]).  The primary active of the gel suspension is any calcium channel blocking agent, but preferably nifedipine (e.g., paragraph [0015]).  The medicament also comprises a host medium configured for topical application.  Easterling exemplifies the preferred nifedipine-based 2% (or 4%) topical gel formulation, comprising nifedipine and pharmaceutical excipients and water (e.g., paragraph [0017]).  
While Easterling teaches the specific embodiments are not meant to be construed in a limited sense, and various modifications and alternatives of the disclosed embodiment will become apparent to persons skilled in the art (e.g., paragraph [0023]), Easterling does not specifically teach an amount of nifedipine of 0.6-1%, as recited in independent claim 1 as amended.  Additionally, while Easterling also teaches the specific embodiments are not meant to be construed in a limited sense, and various modifications and alternatives of the disclosed embodiment will become apparent to persons skilled in the art (e.g., paragraph [0023]), Easterling does not specifically teach the presence of a pharmaceutical carrier such as one recited in instant claim 1 as amended or new claims 21 and 22.  
Wise is in the field of compositions comprising calcium channel blockers such as nifedipine for the treatment of urinary conditions and conditions including vulvar pain, such as perineal pain and vaginismus (e.g., abstract; paragraph [0047]) and teaches suitable amounts of the calcium channel blocker in the pharmaceutical composition are from 0.5 to 5%, such as 0.5 to 1.5% or 1% by weight (e.g., paragraph [0251]).  


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include nifedipine in the composition of Easterling in amount such as 0.5 to 1.5% or 1% by weight, and to include a carrier such as saline/PBS, alcohols, dextrose, glycol, DMSO, and/or dimethicones in the composition of Easterling; thus arriving at the claimed invention.  One skilled in the art would be motivated to include nifedipine in such amounts, with a reasonable expectation of success, because said amounts are already known to be suitable in compositions having the same or similar purpose, as taught by Wise, and Easterling already teaches apparent modifications and/or alternatives may be included.  Additionally, one skilled in the art would be motivated to include the carriers noted above, with a reasonable expectation of success, because said components are already well-known in the art for dosage forms including nifedipine, as taught by Twidwell, and Easterling teaches apparent modifications and/or alternatives may be included.
Regarding the limitations, “for the treatment or prophylaxis of urogenital atrophy syndrome” (claim 1) and “for the treatment of urogenital atrophy syndrome, optionally associated with menopause or estrogen deprivation syndrome” (claim 3), it is noted that said limitations recite intended uses of the of the compositions, and do not provide any .

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive.  
In response to Applicant’s argument that neither Easterling nor Twidwell teach or suggest compositions including 0.6-1 wt% nifedipine, it is noted that the rejection is now further in view of Wise, which teaches suitable amounts of calcium channel blockers, such as nifedipine, in compositions having the same or similar purpose as that of Wise, encompass those amounts now claimed, such as 0.5 to 1.5% or 1% by weight (e.g., abstract; paragraphs [0047]; [0251]).  Therefore, this argument is not persuasive.
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611